MEMORANDUM2
In these consolidated appeals, Sue Hunt appeals pro se from the district court’s summary judgment in favor of the defendants and from the district court’s order denying her motion to retax costs imposed against her. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review for an abuse of discretion evidentiary questions, even those decided in the context of summary judgment. See School Dist. No. 1J, Multnomah *435County, Or. v. ACandS, Inc., 5 F.3d 1255, 1261 (9th Cir.1993).
The district court did not abuse its discretion in determining that Hunt’s documents submitted in opposition to summary judgment were not sufficiently authenticated. See Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181 (9th Cir.1988) (holding it was not sufficient authentication merely to attach an affidavit to evidence referring to the documents as true copies).
Hunt contends that the district court erred in not allowing her additional time to correct the authentication problem. This contention lacks merit because Hunt did not ask for additional time before the summary judgment order issued. In addition, the district court was not required to provide guidance to Hunt regarding the evidentiary issue. See Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir.1986).
The district court did not abuse its discretion in denying Hunt’s motion for reconsideration from the summary judgment order. See School Dist. No. 1J, 5 F.3d at 1262.
The district court did not abuse its discretion in taxing the deposition costs to Hunt. See Alflex Corp. v. Underwriters Labs., Inc., 914 F.2d 175, 177 (9th Cir.1990) (per curiam).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.